ORDER
PER CURIAM:
Jaspers Restaurant, L.L.C., appeals from a judgment of the Labor and Industrial Relations Commission affirming an award of unemployment benefits to its former employee, Jerrold Lee. The Commission found that competent and substantial evidence existed to support a finding that Lee’s conduct did not rise to the level of misconduct because he was engaged in self-defense at the time his manager broke up a physical altercation between Lee and another employee. We affirm. Rule 84.16(b). A memorandum explaining more fully the reasons for our decision has been provided to the parties.